Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

UNDER

STEREOTAXIS, INC. 2002 STOCK INCENTIVE PLAN

(June, 2005)

 

THIS AGREEMENT, made effective as of [date], by and between Stereotaxis, Inc.
(the “Company”), and                              (the “Awardee”);

 

WITNESSETH THAT:

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Stereotaxis, Inc. 2002 Stock Incentive Plan (the “Plan”) pursuant to
which options, performance share awards, restricted stock and stock appreciation
rights with respect to shares of the common stock of the Company may be granted
to employees of the Company and its subsidiaries, and certain other individuals;

 

WHEREAS, the Company desires to grant to Awardee a restricted stock award for
                     (            ) shares of its stock under the terms
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

 

1. Award Subject to Plan. This award is made under and is expressly subject to,
all the terms and provisions of the Plan, a copy of which Employee acknowledges
has been given to Awardee, and which terms are incorporated herein by reference.
Awardee agrees to be bound by all the terms and provisions of the Plan. Terms
not defined herein shall have the meaning ascribed thereto in the Plan. The
Committee referred to in Paragraph 4 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make awards of restricted stock.

 

2. Grant and Terms of Award. Pursuant to action of the Committee, which action
was taken on [date] (“Date of Award”), the Company awards to the Awardee
                     (            ) shares of the Common Stock of the Company,
of the par value of $.001 per share (“Shares”); provided, however, that the
Shares hereby awarded are subject to the risks of forfeiture described below and
are nontransferable by the Awardee to the extent described below for a period
commencing on the Date of Award and ending as follows (“Restriction Periods”):

 

During the period ending immediately before the date one year after the Date of
Award, all Shares will be subject to forfeiture and nontransferable by the
Awardee. On the date ending one



--------------------------------------------------------------------------------

year after the Date of Award, 25% of the Shares awarded will become transferable
by the Awardee. On the date ending two years after the Date of Award, a
cumulative 50% of the Shares awarded will become transferable by the Awardee. On
the date ending three years after the Date of Award, a cumulative 75% of the
Shares awarded will become transferable by the Awardee. On the date ending four
years after the Date of Award, a cumulative 100% of the Shares awarded will
become transferable by the Awardee. During the Restriction Periods, the
nontransferable Shares shall bear a legend indicating their nontransferability.
If the Awardee terminates service for any reason, including without limitation,
upon death or disability, during the Restriction Periods, the Awardee shall
forfeit the Shares which remain nontransferable at that time If, at the end of
the last Restriction Period, the Awardee is and has been continuously in the
service of the Company since the Date of Award, all of the awarded Shares shall
become fully vested and nonforfeitable. Notwithstanding the foregoing, if there
is a Change of Control (as hereinafter defined) and Awardee is involuntarily
terminated for reasons other than Cause or terminates for Good Reason on or
within one (1) year after the date of the Change of Control, the total number of
Shares to which this grant relates shall vest immediately and become
nonforfeitable. Subject to the terms hereof and of the Plan, to the extent a
Share is vested, it shall be transferable.

 

3. Definitions. For purposes of the Award, the following terms shall have the
following meanings, except where otherwise noted:

 

(a) “Cause” shall mean Awardee’s fraud or willful misconduct as determined by
the Committee.

 

(b) “Change of Control” shall mean:

 

(i) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

 

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Board” and, as of the date hereof, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an individual whose initial assumption of office is in

 

2



--------------------------------------------------------------------------------

connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board; or

 

(iii) The consummation of a reorganization, merger or consolidation, in each
case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

 

(c) “Company” shall mean Stereotaxis, Inc., a Delaware corporation.

 

(d) “Company Stock” shall mean common stock of the Company.

 

(e) “Good Reason” shall mean”:

 

(i) Requiring Awardee to be based at any office or location more than 50 miles
from Awardee’s office or location as of the date of the Change of Control;

 

(ii) The assignment to Awardee of any duties inconsistent in any respect with
Awardee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change of Control or any action by the Company or any of its subsidiaries which
results in a diminution in such position, authority, duties or responsibilities;
or

 

(iii) The reduction in Awardee’s total compensation and benefits below the level
in effect as of the date of the Change of Control.

 

4. Medium of Payment. The Award shall be made or otherwise settled in shares of
Company Stock. The Company shall withhold sufficient shares to satisfy the
Company’s obligation to withhold for tax requirements at the time of delivery or
vesting of shares hereunder, as appropriate, if Awardee is at the time of
vesting subject to the Company’s policies regarding restrictions on trading
within specified trading “windows”, and the Company may, in its sole discretion,
so withhold if Awardee is not subject to such restrictions upon Awardee’s
request. In the event that the Company withholds shares as contemplated in this
Section, the Awardee shall receive a net number of shares equal to the shares to
which the Awardee is otherwise entitled hereunder, less the number of shares
withheld by the Company

 

3



--------------------------------------------------------------------------------

hereunder. In the event that the Company determines not to withhold shares for
an Awardee who is not subject to the trading restrictions, prior to the payment
or settlement of the Award, as appropriate, the Awardee must pay, or make
arrangements acceptable to the Company for the payment of, any and all tax
withholding that in the opinion of the Company is required by law. Such
arrangements for payment of withholding may include, for example, directing an
appropriate broker to sell such number of shares as necessary to result in a
cash amount equal to the withholding requirements.

 

5. Termination of Service. Awardee shall forfeit the Shares to the extent not
vested prior to Awardee’s termination of service. The Shares hereby granted
shall not be affected by any change of service so long as Awardee continues to
be a service provider to the Company or a subsidiary thereof. Nothing herein
shall confer on Awardee the right to continue in the service of the Company or
any subsidiary or interfere in any way with the right of the Company or any
subsidiary thereof to terminate Awardee’s service at any time.

 

6. Committee Administration. This award has been made pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this agreement, shall have
plenary authority to interpret any provision of this agreement and to make any
determinations necessary or advisable for the administration of this agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Awardee by the express terms hereof.

 

7. Choice of Law. This Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or sate courts of Missouri,
County of St. Louis, to resolve any and all issues that may arise out of or
relate to this Agreement.

 

Executed this      day of                      20    .

 

STEREOTAXIS, INC. By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Awardee

 

4